June 26, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            JOHN B. PLUNKETT, Appellant

NO. 14-11-00356-CV                       V.

   JUSTIN CURTIS NALL, ROBERT W. NALL, AND OLGA L. NALL, Appellees
                        ____________________

      This cause, an appeal from the summary judgment in favor of appellees, Justin
Curtis Nall, Robert W. Nall, and Olga L. Nall, signed November 9, 2010 and made final
by the order of severance signed April 5, 2011, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.

      We order appellees, Justin Curtis Nall, Robert W. Nall, and Olga L. Nall, jointly
and severally, to pay all costs incurred in this appeal. We further order this decision
certified below for observance.